Exhibit 10.2

 

GUARANTY AGREEMENT

 

THIS GUARANTY AGREEMENT, dated as of March 10, 2004, (this “Guaranty”), is made
by and among New Century Financial Corporation (“NCFC”) and New Century Mortgage
Corporation (“NCMC”; and jointly and severally with NCFC, the “Guarantors”) and
Bank of America, N.A. (the “Buyer”, which term shall include any buyer for whom
Buyer acts as Agent as defined and provided for in the Master Repurchase
Agreement referred to below).

 

RECITALS

 

A. Pursuant to the Master Repurchase Agreement, dated as of March 10, 2004 (as
amended, supplemented or otherwise modified from time to time, the “Master
Repurchase Agreement”), between NC Capital Corporation (the “Seller”) and the
Buyer, the Buyer has agreed to purchase certain loans (the “Loans”) from the
Seller and the Seller has agreed to repurchase such Loans upon the terms and
subject to the conditions set forth therein.

 

B. As of the date hereof, NCMC holds all of the outstanding equity of the Seller
and will therefore derive a benefit from the Buyer’s purchase and sale of Loans
from and to the Seller pursuant to the Master Repurchase Agreement. As of the
date hereof, NCFC holds all of the outstanding shares of NCMC and will therefore
derive a benefit from the Buyer’s purchase and sale of Loans from and to the
Seller pursuant to the Master Repurchase Agreement. To induce the Buyer to enter
into the Master Repurchase Agreement and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Guarantors have agreed to guaranty the Seller’s obligations with respect to the
Master Repurchase Agreement and the documents referenced therein.

 

C. It is a condition precedent to the Buyer entering into the Master Repurchase
Agreement and to the obligation of the Buyer to purchase the Loans from the
Seller under the Master Repurchase Agreement that the Guarantors shall have
executed and delivered this Guaranty to the Buyer.

 

NOW, THEREFORE, for good and valuable consideration, receipt of which by the
parties hereto is hereby acknowledged, the parties hereto hereby agree as
follows:

 

1. Defined Terms. (a) Unless otherwise defined herein, terms defined in the
Master Repurchase Agreement and used herein shall have the meanings given to
them in the Master Repurchase Agreement.

 

(b) “Expiration Date” shall have the meaning set forth in Section 2(d) herein.

 

(c) “Obligations” shall mean the obligations and liabilities of the Seller and
the Guarantors to the Buyer, including, without limitation, the obligations
whether direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, or out of or in
connection with the Master Repurchase Agreement, this Guaranty, any other



--------------------------------------------------------------------------------

Program Documents and any other document made, delivered or given in connection
therewith or herewith, whether on account of covenants, Repurchase Prices,
reimbursement obligations, fees, indemnities, costs, expenses (including,
without limitation, all fees and disbursements of counsel to the Buyer that are
required to be paid by the Seller pursuant to the terms of the Master Repurchase
Agreement) or otherwise.

 

(d) Reserved

 

(e) The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Guaranty shall refer to this Guaranty as a whole and not to
any particular provision of this Guaranty, and section and paragraph references
are to this Guaranty unless otherwise specified.

 

(f) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

 

2. Guaranty. (a) The Guarantors hereby, unconditionally and irrevocably,
guarantee to the Buyer and its successors, indorsees, transferees and assigns
the prompt and complete payment and performance by the Seller when due (whether
at the stated maturity, by acceleration or otherwise) of the Obligations.

 

(b) The Guarantors further agree to pay any and all expenses (including, without
limitation, all reasonable fees and disbursements of counsel) which may be paid
or incurred by the Buyer in enforcing any rights with respect to, or collecting,
any or all of the Obligations and/or enforcing any rights with respect to, or
collecting against, the Guarantors under this Guaranty. This Guaranty shall
remain in full force and effect until the Obligations are paid in full,
notwithstanding that from time to time prior thereto the Seller may be free from
any Obligations.

 

(c) Each Guarantor agrees that the Obligations may at any time and from time to
time exceed the amount of the liability of such Guarantor hereunder without
impairing this Guaranty or affecting the rights and remedies of the Buyer
hereunder.

 

(d) No payment or payments made by the Seller, the Guarantors, any other
guarantor or any other Person or received or collected by the Buyer from the
Seller, the Guarantors, any other guarantor or any other Person by virtue of any
action or proceeding or any set-off or appropriation or application at any time
or from time to time in reduction of or in payment of the Obligations shall be
deemed to modify, reduce, release or otherwise affect the liability of the
Guarantors hereunder which shall, notwithstanding any such payment or payments
other than payments made by the Guarantors in respect of the Obligations or
payments received or collected from the Guarantors in respect of the
Obligations, remain liable for the Obligations up to the maximum liability of
the Guarantors hereunder until the Obligations are paid in full and the Master
Repurchase Agreement is terminated (such date, the “Expiration Date”).

 



--------------------------------------------------------------------------------

(e) Each Guarantor agrees that whenever, at any time, or from time to time, it
shall make any payment to the Buyer on account of its liability hereunder, it
will notify the Buyer in writing that such payment is made under this Guaranty
for such purpose.

 

(f) Each Guarantor shall be jointly and severally liable to the Buyer for all
obligations of the Guarantors hereunder.

 

3. Reserved

 

4. Representations and Warranties of the Guarantors.

 

4.01 Each Guarantor hereby represents and warrants that:

 

(a) It is duly organized and validly existing in good standing under the laws of
the jurisdiction under which it is organized and is duly qualified to do
business and is in good standing in every other jurisdiction as to which the
nature of the business conducted by it makes such qualification necessary.

 

(b) It has the full power, authority and legal right to execute, deliver and
perform its obligations under this Guaranty. This Guaranty has been duly
executed and delivered by it, has not been amended or otherwise modified, is in
full force and effect and is the legal, valid and binding obligation of each
Guarantor, enforceable against it in accordance with its terms, except as may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
laws relating to or affecting the rights of creditors generally and to the
application of general principles of equity (regardless of whether considered in
a proceeding in equity or at law).

 

(c) Neither the execution and delivery of this Guaranty nor the consummation of
the transactions contemplated herein will conflict with or result in a breach
of, or require any consent under, any applicable law or regulation, or any
order, writ, injunction or decree of any court or governmental authority or
agency, or any material agreement or instrument to which the Guarantors are a
party or by which the Guarantors or their property is bound or to which the
Guarantors are subject, or constitute a default under any such material
agreement or instrument, or (except for the liens created pursuant hereto)
result in the creation or imposition of any lien or encumbrance upon the
Guarantors’ revenues or assets pursuant to the terms of any such material
agreement or instrument.

 

(d) The Guarantors have received and reviewed copies of the Program Documents.

 

(e) There is no action, suit or proceeding at law or in equity by or before any
governmental authority, arbitral tribunal or other body now pending, or to the
best of the Guarantors’ knowledge, threatened against or affecting the
Guarantors or any of their property that has a reasonable likelihood of having a
material adverse effect on the Guarantors’ condition, financial or otherwise.



--------------------------------------------------------------------------------

(f) No authorizations, approvals or consents of, and no filings or registrations
with, any governmental authority are necessary for the execution, delivery or
performance by the Guarantors of this Guaranty.

 

4.02 NCMC hereby represents and warrants that:

 

(a) The chief place of business and chief executive office of the Seller is
Delaware.

 

(b) Reserved.

 

(c) Reserved

 

(d) NCMC and the Seller do not, in connection with selling, transferring and
assigning any Loan have any actual intent to hinder, delay or defraud any entity
to which NCMC or the Seller are or are to become indebted.

 

(e) In exchange for the guaranty hereunder, NCMC, will derive a benefit from the
sale, transfer and assignment of the Loans to the Buyer.

 

(f) It is solvent on the date hereof and will not become insolvent as a result
of entering into this Agreement.

 

(g) It does not intend to incur debts that would be beyond its ability to pay
such debts as such debts mature.

 

5. Covenants of Guarantors.

 

5.01 Each Guarantor covenants and agrees that:

 

(a) It shall pay and discharge all taxes now or hereafter imposed on it, on its
income or profits, on any of its property or upon the liens provided herein
prior to the date on which penalties attach thereto; it shall promptly pay any
valid, final judgment enforcing any such tax and cause the same to be satisfied
of record and shall also pay, or cause to be paid, when due all claims for
labor, material, supplies or services that, if unpaid, could by law result in a
mechanics’ lien; and

 

(b) It shall notify the Buyer promptly upon obtaining knowledge of any material
action, suit or proceeding at law or in equity by or before any government
authority, arbitral tribunal or other body pending or threatened against it or
the Seller.

 

5.02 NCMC covenants and agrees that:

 

(a) It shall not directly or indirectly create, incur or suffer to exist any
indebtedness payable by the Seller except any indebtedness incurred under the
Program Documents;



--------------------------------------------------------------------------------

and

 

(b) Reserved

 

(c) It shall not file or cause or suffer to be filed with respect to the Seller
a voluntary petition in bankruptcy to seek relief for the Seller under any
provision of any bankruptcy, reorganization, moratorium, delinquency,
arrangement, insolvency, readjustment of debt, dissolution or liquidation law of
any jurisdiction whether now or subsequently in effect, or consent to the filing
of any petition against the Seller under any such law, or consent to the
appointment of or taking possession by a custodian, receiver, conservator,
trustee, liquidator, sequestrator or similar official for the Seller, or of all
or any part of the Seller’s property, or make an assignment for the benefit of
the Seller.

 

6. Further Assurances; Remedies.

 

6.01 Reserved

 

6.02 Reserved

 

6.03 Reserved

 

6.04 Reserved

 

6.05 Reserved

 

6.06 Removals, Etc. Without at least thirty (30) days’ prior notice to the
Buyer, NCMC shall not change the name under which it does business from the name
shown on the signature pages hereto or change its state of formation.

 

6.07 Reserved

 

6.08 Reserved

 

6.09 Reserved.

 

6.10 Reserved

 

6.11 Further Assurances. NCMC agrees to, from time to time upon the request of
the Buyer, execute and deliver such further documents and do such other acts and
things as the Buyer may reasonably request in order to effectuate the purposes
of this Guaranty.

 

7. Right of Set-off. Upon the occurrence of any Event of Default, the Guarantors
hereby irrevocably authorize the Buyer or any of its Affiliates at any time and
from time to time without notice to the Guarantors, any such notice being
expressly waived by the Guarantors, to



--------------------------------------------------------------------------------

set-off and appropriate and apply any and all deposits (general or special, time
or demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by the Buyer or any of its Affiliates to or for the credit or the account
of the Guarantors, or any part thereof in such amounts as the Buyer may elect,
against and on account of the obligations and liabilities of the Guarantors to
the Buyer hereunder and claims of every nature and description of the Buyer or
any of its Affiliates against the Guarantors, in any currency, whether arising
hereunder, under the Master Repurchase Agreement as the Buyer may elect, whether
or not the Buyer has made any demand for payment and although such obligations,
liabilities and claims may be contingent or unmatured. The Buyer shall notify
the Guarantors promptly of any such set-off and the application made by the
Buyer, provided that the failure to give such notice shall not affect the
validity of such set-off and application. The rights of the Buyer and its
Affiliates under this Section are in addition to other rights and remedies
(including, without limitation, other rights of set-off) which the Buyer and its
Affiliates may have.

 

8. No Subrogation. Notwithstanding any payment or payments made by the
Guarantors hereunder or any set-off or application of funds of the Guarantors by
the Buyer or any of its Affiliates, the Guarantors shall not be entitled to be
subrogated to any of the rights of the Buyer against the Seller or any other
guarantor or any collateral security or guarantee or right of offset held by the
Buyer for the payment of the Obligations, nor shall the Guarantors seek or be
entitled to seek any contribution or reimbursement from the Seller or any other
guarantor in respect of payments made by the Guarantors hereunder, until all
amounts owing to the Buyer by the Seller on account of the Obligations are paid
in full and the Master Repurchase Agreement is terminated. If any amount shall
be paid to the Guarantors on account of such subrogation rights at any time when
all of the Obligations shall not have been paid in full, such amount shall be
held by the Guarantors in trust for the Buyer, segregated from other funds of
each Guarantor, and shall, forthwith upon receipt by the Guarantors, be turned
over to the Buyer in the exact form received by the Guarantors (duly indorsed by
the related Guarantor to the Buyer, if required), to be applied against the
Obligations, whether matured or unmatured, in such order as the Buyer may
determine.

 

9. Amendments, Etc. with Respect to the Obligations. The Guarantors shall remain
obligated hereunder notwithstanding that, without any reservation of rights
against the Guarantors and without notice to or further assent by the
Guarantors, any demand for payment of any of the Obligations made by the Buyer
may be rescinded by the Buyer and any of the Obligations continued, and the
Obligations, or the liability of any other party upon or for any part thereof,
or any collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
the Buyer, and the Master Repurchase Agreement and any other documents executed
and delivered in connection therewith may be amended, modified, supplemented or
terminated, in whole or in part, as the Buyer may deem advisable from time to
time, and any collateral security, guarantee or right of offset at any time held
by the Buyer for the payment of the Obligations may be sold, exchanged, waived,
surrendered or released. The Buyer shall not have any obligation to protect,
secure, perfect or insure any lien at any time held by it as security for the
Obligations or for this Guaranty or any property subject thereto. When making
any demand



--------------------------------------------------------------------------------

hereunder against any Guarantor, the Buyer may, but shall be under no obligation
to, make a similar demand on the Seller or any other guarantor, and any failure
by the Buyer to make any such demand or to collect any payments from the Seller
or any such other guarantor or any release of the Seller or such other guarantor
shall not relieve the Guarantors of their obligations or liabilities hereunder,
and shall not impair or affect the rights and remedies, express or implied, or
as a matter of law, of the Buyer against the Guarantors. For the purposes hereof
“demand” shall include the commencement and continuance of any legal
proceedings.

 

10. Waiver of Rights. The Guarantors waive any and all notice of the creation,
renewal, extension or accrual of any of the Obligations, and notice of or proof
of reliance by the Buyer upon this Guaranty or acceptance of this Guaranty; the
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred, or renewed, extended, amended or waived, in reliance
upon this Guaranty; and all dealings between the Seller and the Guarantors, on
the one hand, and the Buyer, on the other hand, likewise shall be conclusively
presumed to have been had or consummated in reliance upon this Guaranty. The
Guarantors waive diligence, presentment, protest, demand for payment and notice
of default or nonpayment to or upon the Seller or the Guarantors with respect to
the Obligations.

 

11. Guaranty Absolute and Unconditional. The Guarantors understand and agree
that this Guaranty shall be construed as a continuing, absolute and
unconditional guarantee of the full and punctual payment and performance by the
Seller of the Obligations and not of their collectibility only, and is in no way
conditioned upon any requirement that the Buyer first attempt to collect any of
the obligations from the Seller, without regard to (a) the validity, regularity
or enforceability of the Master Repurchase Agreement, any of the Obligations or
any other collateral security therefor or guarantee or right of offset with
respect thereto at any time or from time to time held by the Buyer, (b) any
defense, set-off or counterclaim (other than a defense of payment or
performance) which may at any time be available to or be asserted by the Seller
against the Buyer, or (c) any other circumstance whatsoever (with or without
notice to or knowledge of the Seller or the Guarantors) which constitutes, or
might be construed to constitute, an equitable or legal discharge of the Seller
from the Obligations, or of the Guarantors from this Guaranty, in bankruptcy or
in any other instance. When pursuing its rights and remedies hereunder against
the Guarantors, the Buyer may, but shall be under no obligation to, pursue such
rights and remedies as it may have against the Seller or any other Person or any
collateral security or guarantee for the Obligations or any right of offset with
respect thereto, and any failure by the Buyer to pursue such other rights or
remedies or to collect any payments from the Seller or any such other Person or
to realize upon any such collateral security or guarantee or to exercise any
such right of offset, or any release of the Seller or any such other Person or
any such collateral security, guarantee or right of offset, shall not relieve
the Guarantors of any liability hereunder, and shall not impair or affect the
rights and remedies, whether express, implied or available as a matter of law,
of the Buyer against the Guarantors. This Guaranty shall remain in full force
and effect and be binding in accordance with and to the extent of its terms upon
the Guarantors and the successors and assigns thereof, and shall inure to the
benefit of the Buyer, and its successors, indorsees, transferees and assigns,
until all the Obligations and the obligations of the Guarantors under this
Guaranty shall have been satisfied by payment in full and the Master Repurchase
Agreement shall be terminated, notwithstanding that from time to time during the
term



--------------------------------------------------------------------------------

of the Master Repurchase Agreement the Seller may be free from any Obligations.
This Guaranty shall remain in full force and effect notwithstanding any
assignment of the Seller’s rights and obligations under the Master Repurchase
Agreement to an affiliate.

 

12. Reinstatement. This Guaranty shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Obligations is rescinded or must otherwise be restored or returned by
the Buyer upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Seller or any of the Guarantors, or upon or as a result of
the appointment of a receiver, intervenor or conservator of, or trustee or
similar officer for, the Seller or any of the Guarantors or any substantial part
of its property, or otherwise, all as though such payments had not been made.

 

13. Payments. The Guarantors hereby guarantee that payments hereunder will be
paid to the Buyer without set-off or counterclaim in U.S. Dollars in accordance
with the wiring instructions of the Buyer.

 

14. Notices. All notices, requests and other communications provided for herein
(including without limitation any modifications of, or waivers, requests or
consents under, this Guaranty) shall be given or made in writing (including
without limitation by telex or telecopy) and delivered to the intended recipient
at the “Address for Notices” specified on the signature page hereto; or, as to
any party, at such other address as shall be designated by such party in a
written notice to each other party. All such communications shall be deemed to
have been duly given when transmitted by telex or telecopy or personally
delivered or, in the case of a mailed notice, upon receipt, in each case given
or addressed as aforesaid.

 

15. Severability. Any provision of this Guaranty which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

16. Integration. This Guaranty and the Master Repurchase Agreement represent the
agreement of the Guarantors with respect to the subject matter hereof and
thereof and there are no promises or representations by the Buyer relative to
the subject matter hereof or thereof not reflected herein or therein.

 

17. Amendments in Writing; No Waiver; Cumulative Remedies. (a) None of the terms
or provisions of this Guaranty may be waived, amended, supplemented or otherwise
modified except by a written instrument executed by the Guarantors and the
Buyer, provided that any provision of this Guaranty may be waived by the Buyer.

 

(b) The Buyer shall not by any act (except by a written instrument pursuant to
Section 17(a) hereof), delay, indulgence, omission or otherwise be deemed to
have waived any right or remedy hereunder or to have acquiesced in any Default
or Event of Default or in any breach of any



--------------------------------------------------------------------------------

of the terms and conditions hereof. No failure to exercise, nor any delay in
exercising, on the part of the Buyer, any right, power or privilege hereunder
shall operate as a waiver thereof. No single or partial exercise of any right,
power or privilege hereunder shall preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. A waiver by the
Buyer of any right or remedy hereunder on any one occasion shall not be
construed as a bar to any right or remedy which the Buyer would otherwise have
on any future occasion.

 

(c) The rights and remedies herein provided are cumulative, may be exercised
singly or concurrently and are not exclusive of any other rights or remedies
provided by law.

 

18. Section Headings. The section headings used in this Guaranty are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

 

19. Successors and Assigns. This Guaranty shall be binding upon the successors
and assigns of the Guarantors and shall inure to the benefit of the Buyer and
its successors and assigns. This Guaranty may not be assigned by any of the
Guarantors without the express written consent of the Buyer.

 

20. Governing Law. THIS GUARANTY SHALL BE GOVERNED BY NEW YORK LAW WITHOUT
REFERENCE TO CHOICE OF LAW DOCTRINE.

 

21. SUBMISSION TO JURISDICTION; WAIVERS. EACH GUARANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY:

 

(A) SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS GUARANTY AND THE MASTER REPURCHASE AGREEMENT, OR FOR
RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO THE
NON-EXCLUSIVE GENERAL JURISDICTION OF THE FEDERAL COURTS OF THE UNITED STATES OF
AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, AND APPELLATE COURTS FROM ANY
THEREOF;

 

(B) CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH COURTS
AND, TO THE EXTENT PERMITTED BY LAW, WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT
OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND
AGREES NOT TO PLEAD OR CLAIM THE SAME;

 

(C) AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE
EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO ITS ADDRESS SET FORTH
UNDER ITS SIGNATURE BELOW OR AT SUCH OTHER ADDRESS OF WHICH THE BUYER SHALL HAVE
BEEN NOTIFIED; AND



--------------------------------------------------------------------------------

(D) AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE IN
ANY OTHER JURISDICTION.

 

22. WAIVER OF JURY TRIAL. EACH GUARANTOR HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHTS TO TRIAL BY JURY
IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY, THE MASTER
REPURCHASE AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

 

23. Reserved.

 

24. Other Liens. Notwithstanding anything to the contrary contained herein,
liens previously granted by the Guarantors in favor of the Buyer or future liens
that are granted by the Guarantors in favor of the Buyer will not constitute a
breach of this Guaranty.

 

25. Agents. The Buyer may employ agents and attorneys-in-fact in connection
herewith and shall not be responsible for the negligence or misconduct of any
such agents or attorneys-in-fact selected by it in good faith.

 

26. Counterparts. This Guaranty may be executed in any number of counterparts,
all of which when taken together shall constitute one and the same instrument
and any of the parties hereto may execute this Guaranty by signing any such
counterpart.

 

27. Joint and Several Liability. The liability of each Guarantor hereunder is
joint and several. Each Guarantor hereby: (a) acknowledges and agrees that the
Purchaser shall have no obligation to proceed against one Guarantor before
proceeding against the other Guarantor, (b) waives any defense to their
obligations under this Agreement or any other document based upon or arising out
of the disability or other defense or cessation of liability of one Guarantor
versus the other or of any other Person, and (c) waives any right of subrogation
or ability to proceed against any Person.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Guaranty to be duly
executed and delivered as of the day and year first above written.

 

NEW CENTURY MORTGAGE CORPORATION,

jointly and severally as Guarantor

By:  

/s/    KEVIN CLOYD

--------------------------------------------------------------------------------

Name:   Kevin Cloyd Title:   Executive Vice President

NEW CENTURY FINANCIAL CORPORATION,

jointly and severally as Guarantor

By:  

/s/    KEVIN CLOYD

--------------------------------------------------------------------------------

Name:   Kevin Cloyd Title:   Executive Vice President By:  

/s/    BRAD A. MORRICE

--------------------------------------------------------------------------------

Name:   Brad Morrice Title:   President and Chief Operating Officer
Address for Notices with respect to each of the foregoing: 18400 Von Karman
Irvine, California 92612 Attention:  

 

--------------------------------------------------------------------------------

Telephone:  

 

--------------------------------------------------------------------------------

Facsimile:  

 

--------------------------------------------------------------------------------

BANK OF AMERICA, N.A. By:  

/s/    GARRETT DOLT

--------------------------------------------------------------------------------

Name:   Garrett Dolt Title:   Principal

 

Address for Notices:   TX1-492-66-01    

901 Main Street, 66th Floor

Dallas, Texas 75202-3714

Attention: Agnes McAlpine

Telephone No.: (214) 209-3566

Telecopier No.: (214) 209-0338

   

With a copy to:

Attention: Mark G. Short, Associate

Telephone No.: (214) 209-0670

Telecopier No.: (214) 209-0338